463 F.2d 423
81 L.R.R.M. (BNA) 2095, 69 Lab.Cas.  P 13,029
M. McGOVERN et al., Plaintiffs-Appellants,v.NEW ORLEANS CLERKS & CHECKERS, LOCAL NO. 1497, ILA, et al.,Defendants-Appellees.
No. 72-1645 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 11, 1972.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Gilbert P. Cohen, Gretna, La., for plaintiffs-appellants.
Victor H. Hess, Jr., New Orleans, La., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
We conclude that the judgment of the district court in this matter is correct.  See McGovern et al. v. New Orleans Clerks and Checkers, Local 1497 et al., E.D.La., 1972, 343 F.Supp. 351.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I